

 
 
Exhibit 10.16(a)
 
 
                                                       AMENDMENT NO. 1
                                                                      TO
                            AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
 
WHEREAS, MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. (formerly known as
Morgan
 
 
Stanley Dean Witter Spectrum Select L.P.), a Delaware limited partnership (the
“Partnership”), CERES MANAGED
 
 
FUTURES LLC, a Delaware limited liability company (formerly Demeter Management
Corporation, the “General Partner”),
 
 
and NORTHFIELD TRADING L.P., a Delaware limited partnership (the “Trading
Advisor”), have agreed to amend the
 
 
Amended and Restated Management Agreement, dated as of the 1st day of May, 2001
(the “Management Agreement”),
 
 
among the Partnership, the General Partner, and the Trading Advisor, to reduce
the monthly management fee rate payable
 
 
to the Trading Advisor and to increase the monthly incentive fee rate payable to
the Trading Advisor. Terms used and not
 
 
otherwise defined herein have the meanings ascribed to such terms in the
Management Agreement.
 
 
 
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to
 
 
the extent necessary to provide for the amendments set forth below.
 
 
 
 
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
 
 
1. Effective December 1, 2010, Demeter Management LLC (formerly known as Demeter
Management Corporation) was merged
 
 
into Ceres Managed Futures LLC. In such connection, all references in the
Management Agreement to the “General Partner”
 
 
shall be deemed to mean Ceres Managed Futures LLC.
 
 
2. The monthly management fee rate equal to 1/12 of 3.00% (a 3.00% annual rate)
referred to in clause (a)(i) of the Section entitled
 
 
“Fees” in the Management Agreement is hereby reduced to a monthly management fee
rate equal to 1/12 of 2.00% (a 2.00% annual rate).
 
 
3. The monthly incentive fee rate equal to 15% referred to in clause (a)(ii) of
the Section entitled “Fees” in the Management Agreement is
 
 
hereby increased to a monthly incentive fee rate equal to 20%.
 
 
4. The foregoing amendments shall take effect as of the 1st day of July, 2011.
 
 
5. This Amendment No. 1 may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together
 
 
shall constitute the same agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
6. This Amendment No. 1 shall be governed and construed in accordance with the
laws of the State of New York.
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned
 
 
as of the 9th day of May, 2011.
 

 
MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P.

 


 

 
By: Ceres Managed Futures LLC,

 

 
General Partner

 

 
By:
/s/ Walter Davis­­­­­­­­­­

 

 
Name:
Walter Davis

 

 
Title:
President

 


 

 
CERES MANAGED FUTURES LLC

 

 
By:
/s/ Walter Davis­­­­­­­­­

 

 
Name:
Walter Davis

 

 
Title:
President

 


 

 
NORTHFIELD TRADING L.P.

 

 
By:
/s/ Douglas Bry­­­­­­­­­­­­

 

 
Name:
Douglas Bry

 

 
Title:
President

 

 



 
 

 



 

